Citation Nr: 1749879	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-35 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a back disability.

2.  Entitlement to an increased evaluation for tinea pedis, currently evaluated as 10 percent disabling, to include on an extraschedular basis

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to March 1977.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The rating decision held that new and material evidence had not been received to reopen a claim for service connection for a back disability, and denied an increased evaluation for tinea pedis.  

The Veteran testified before the undersigned Veterans Law Judge in November 2015.  A transcript of that hearing is in the record.  

In February 2016, the Board remanded the issues of whether new and material evidence had been received to reopen a claim for service connection for a back disability, entitlement to an increased evaluation for tinea pedis, and entitlement to service connection for acid reflux, stomach cramps and chronic diarrhea.  A July 2016 rating decision granted service connection for gastritis and this issue is not before the Board.

In January 2011, the Veteran submitted a claim of entitlement to a TDIU.  The Veteran did not specify which service-connected disability impacted employment, but is only service-connected for the tinea pedis disability currently before the Board and a gastrointestinal disability.  The Board has jurisdiction of the claim as part of the increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009

The issue of whether new and material evidence has been received to reopen a claim for service connection for a back disability is now before the Board for final appellate consideration.  

The issues of increased rating for tinea pedis, to include on a extraschedular basis, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A January 2010 rating decision denied service connection for back pain; the Veteran did not appeal the decision, and it became final. 

2.  Evidence added to the record since the January 2010 rating decision does not relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for a back disability, and does not raise a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The January 2010 rating decision that denied service connection for back pain is final.  38 U.S.C.A. § 7105 (West 2015). 

2.  Evidence received since the January 2010 rating decision is not new and material, and the claim for service connection for a back disability is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2015); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of reopening, the Board must presume the credibility of newly submitted evidence.  Justus v. Principi, 3 Vet.App. 510 (1992). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996).

The January 2010 rating decision that denied service connection for back pain explained that the condition neither occurred in nor was caused by service.  Evidence of record at that time included post-service VA and private medical records that showed complaints of and treatment for low back pain, and the report of an October 2009 VA examination that diagnosed a low back condition.  The Veteran did not appeal the determination or submit new and material evidence within one year; that decision became final. 

The January 2010 rating decision noted that in August 2009 VA made a Formal Finding that the Veteran's service treatment records were unavailable for review.  In March 2015 the Veteran's service treatment records were obtained and associated with the record.  These service treatment records are negative for relevant complaints, symptoms, findings or diagnoses.  They are negative for any back injury.  As the service records are not related to a claimed in-service event, injury or disease, new and material evidence is still required to reopen the claim.  See 38 C.F.R. § 3.156(c).  Moreover, as the service treatment records are negative for complaints, symptoms, findings or diagnoses related to low back pain, and are also negative for any back injury, they are not material.  

Other evidence received since the January 2010 rating decision includes the transcript of the November 2015 hearing.  During the hearing, the Veteran stated that while on active duty he fell down stairs in the barracks and went to sick call.  He stated that his current private doctor told him that from the fall he had a slipped disc and a bone that was out of place.  Two VA doctors had told him the same thing.  

The Board finds that the Veteran's hearing testimony, that he incurred a back disability during active duty, is generally redundant of his prior contentions that were already considered and rejected by the January 2010 rating decision.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

Evidence received since the January 2010 rating decision also includes additional VA treatment records and medical records from the Social Security Administration (SSA), which include VA treatment records.  The VA treatment records reflect complaints of low back pain, but do not relate it to active duty or include any nexus linking any current back pain to active duty.  The SSA records include the report of November 2004 private examination during which the Veteran related that back pain had been bothering him for approximately 10 years and began after a car accident.

The VA and SSA records simply do not relate to an unestablished fact necessary to substantiate the claim for service connection for a back condition.  They do not link any current back disability to the Veteran's active duty.  They do not raise a reasonable possibility of substantiating that claim.  See Shade, supra.  In fact, the SSA records weigh against a finding of service connection.  Evidence that is unfavorable to the appellant's case and which supports the previous denial cannot trigger a reopening of the claim.  See Villalobos v. Principi, 3 Vet. App. 450, 452 (1992). Thus, the VA and SSA records are not material within the meaning of 38 C.F.R. § 3.156(a).

An August 2016 VA DBQ provides a diagnosis of degenerative arthritis of the spine.  An August 2016 VA DBQ Medical Opinion relates that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner reviewed the pertinent active duty and post-service medical history in detail.  The examiner concluded that degenerative disc disease was considered a condition of aging, but might be aggravated by injury or overuse.  Therefore, based on the fact that Veteran was involved in an MVA post-military in 1979 (as reported to VA health care providers in 2005), his post-service line of work continued jobs that would certainly have resulted in strenuous activity and overuse (as reported to SSA), and the fact that the Veteran said that the onset of low back pain was post-military in 1997 (as reported to VA health care providers in 2003), the examiner opined that the Veteran's condition was less likely than not to have incurred in, been caused or aggravated by military service.

The August 2016 DBQ Medical opinion is new.  However, as it weighs against the claim for service connection, it does not raise a reasonable possibility of supporting the claim.  See Villalobos, supra.

In sum, the evidence received since the January 2010 rating decision raises no reasonable possibility of substantiating the claim for entitlement to service connection for a back disability.  Thus, that evidence is not material within the meaning of 38 C.F.R. § 3.156(a) and the claim is not reopened.


ORDER

New and material evidence not having been received, the application to reopen the claim for service connection for a back disability is denied.


REMAND

The evidence regarding the severity of the Veteran's tinea pedis includes VA examinations depicting vastly different levels of disability.  An October 2009 skin examination noted the Veteran's complaints that he was unable to stand for more than a few minutes and was able to walk 1/4 mile.  That examiner characterized the general occupational effects as significant, due to decreased mobility and pain.  In contrast, an April 2016 examiner noted no functional impairment.  The record also includes the lay statements and hearing testimony that the Veteran's tinea pedis is manifested by pain and limited mobility.  

The rating criteria which the Veteran's disability has been rated under (Diagnostic Code 7806) provides ratings based on percentage and location of the body covered by skin disability and by the use (type and frequency) of medication.  The Veteran's reported symptomatology, pain and decreased mobility, is not contemplated by Diagnostic Code 7806 and has resulted in functional impairment. 

The Board finds that the schedular criteria are inadequate and the record includes evidence that the tinea pedis may cause marked interference with employment.  Consequently, referral for consideration of an extra-schedular rating is warranted.  38 C.F.R. § 3.321 (b)(1); Thun v. Peake, 22 Vet. App. 111 (2008). 

Before referring the claim for extraschedular consideration, further development is needed.  Given the varying levels of disability shown on examinations and the fact that the most recent VA examination did not include any comment on complaints of pain or limited mobility, another examination is required.  

As noted above in the Introduction, the claim for entitlement to a TDIU is properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749.  That claim is intertwined with the increased rating claim being remanded.  The RO should develop the TDIU claim, to include obtaining a VA Form 21-8940, Application for TDIU, from the Veteran. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative a letter that notifies him of the information and evidence required for a TDIU, to include on an extraschedular basis.  Ask the Veteran to complete a VA Form 21-8940, Application for TDIU.  Take all appropriate development action. 

2.  Afford the Veteran an appropriate VA examination to determine the current severity of his tinea pedis.

The Veteran has reported and previous VA examinations have noted manifestations and symptomatology associated with his tinea pedis beyond visual effects on the skin, to include pain and limited mobility, which resulted in functional impairment.  The examiner is therefore asked to address any manifestations and symptomatology associated with the Veteran's bilateral tinea pedis beyond visual effects on the skin and whether any foot symptoms or dysfunction are attributable to disorders other than the service-connected tinea pedis. 

3. After completion of the above, refer the Veteran's claim for entitlement to increased rating for tinea pedis to the Under Secretary for Benefits or the Director of Compensation Service pursuant to the provisions of 38 C.F.R. 3.321 (b) for consideration of whether an extraschedular rating is warranted.   

4.  After completion of the foregoing, adjudicate the claim for increased rating for tinea pedis and entitlement to a TDIU, to include on an extraschedular basis.  If any benefit sought is denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an appropriate period to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


